Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the request for Continued Examination (RCE) filed on 08/25/2022, in which Claim(s) 1-2, 4-6, 8-10, 12-14, 16-18, 20 and 23-24 are presented for examination.
Claim(s) 3, 7, 11, 15 and 19 are cancelled.
Claim(s) 21-22 are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.

Claim Rejections - 35 U.S.C. § 112:
Applicants’ arguments with respect to 112 2nd paragraph with rejection of claim(s) 1, 6, 9, 14, 17 and 23-24 has been fully considered and are persuasive.  The rejection has been withdrawn in view of the amendment to claim.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Eustace Isidore at 5123.617.5525 on 09/08/2022.
The application has been amended as follows:
Claim 1. (Currently amended) A method comprising:
retrieving, from a memory, a biometric sensor disable time range; 
determining, via a processor of a communication device, if a current time is within the biometric sensor disable time range, which is at least one of (i) a predetermined period of a day during which the biometric sensor is one of disabled or have its output rejected or ignored as an input for securely accessing the communication device; and (ii) autonomously determined by communication device tracking a historical usage of communication device over time;[[;]] 
in response to determining that the current time is within the biometric sensor disable time range, determining, by utilizing an activity timer, if the communication device is in a sleep mode, the activity timer having a variable time value that tracks a time during which a display of the device is inactive and which increases over time until a predetermined maximum value of an activity timer end time is reached that corresponds to the communication device being in the sleep mode; and 
in response to determining that the communication device is in the sleep mode, disabling at least one biometric sensor during times falling within the biometric sensor disable time range.

Claim 3. (Canceled)
Claim 7. (Canceled)
Claim 11. (Canceled)
Claim 15. (Canceled)
Claim 19. (Canceled)
Claim 21-22. (Canceled)
Allowable Subject Matter
Claims 1-2, 4-6, 8-10, 12-14, 16-18, 20 and 23-24 are allowed.

The following is an examiner’s statement of reasons for allowance:
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s arguments pages 9-12 filed on 08/25/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAO Q HO/Primary Examiner, Art Unit 2432